Citation Nr: 0431073	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-25 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for major depression 
secondary to service-connected disability.

2.  Entitlement to an increased evaluation for service 
connected spondylosis and herniated disc of the cervical 
spine at C4-5 C5-6, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from September 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the New Orleans, Louisiana, 
Regional Office (RO).  

In May 2004, the veteran appeared and presented testimony at 
a Travel Board hearing before the undersigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In May 2004, the veteran appeared and presented testimony 
regarding the issues on appeal at a Travel Board hearing.  At 
the time, the veteran submitted additional evidence.  
However, he refused to waive consideration of that evidence 
by the RO.  Thereafter, in July 2004, the veteran submitted 
additional evidence, again without waiving consideration of 
the evidence by the RO.

In March 2003, the veteran was afforded a VA psychiatric 
examination.  The psychiatrist commented in his report that 
the claims folder was not available for review, and there was 
no electronic record for the veteran.  The examiner did not 
have the benefit of the October 2002 report from a private 
physician before him during the examination.

The veteran's cervical spine disability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003), intervertebral 
disc syndrome.  The criteria for that disorder were amended 
effective September 23, 2002.  Consideration of the revised 
rating criteria is reflected in the claims folder.  However, 
additional regulatory changes became effective September 26, 
2003, and those may also affect the way this disorder is 
evaluated.  While the diagnostic code for intervertebral disc 
syndrome, renumbered in 2003 to Diagnostic Code 5243, did not 
undergo any substantive changes with the September 2003 
change, a general rating formula for diseases and injuries of 
the spine was added that is applicable to diagnostic codes 
5235 to 5243.  In light of these changes in 2003, further 
development is in order to include new examinations.

Therefore, to ensure full compliance with the laws and 
regulations regarding finality of prior unappealed rating 
decisions, and due process requirements, the case is REMANDED 
to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA which 
treated the veteran for any disorder at 
issue since April 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.   

3.  The RO should make arrangements for 
the veteran to undergo orthopedic, 
neurological, and psychiatric 
examinations by physicians to assess the 
severity of his service-connected 
cervical spine disability and to 
determine the nature of his psychiatric 
disorder.  Prior to the examinations, the 
claims folder must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners.  

Regarding the cervical spine, the 
orthopedist should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  The physician should describe in 
detail all symptoms reasonably 
attributable to the service-connected 
cervical spine disability and its current 
severity.

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five degrees and, if less than the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 
C.F.R. § 4.71a, whether the ranges of 
motion found are normal and, if so, the 
examination must set forth an explanation 
of the reasons for such assessment.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain, whether radiating or not, 
significantly limits functional ability 
during flare-ups or when the affected 
portion of the spine is used repeatedly 
over a period of time.  The examiner 
should also describe the level of pain 
experienced by the veteran and state 
whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected cervical 
spine disability has upon veteran's daily 
activities.  

The neurological examination should 
include any tests or studies deemed 
appropriate to determine the presence of 
any neuropathy associated with the disc 
herniation at C4-5 and C5-6.  The 
physician must comment on the degree of 
attacks, if they are recurrent, and if 
there is intermittent relief.  If the 
veteran does not have attacks then that 
finding should be stated in the report.  
The overall degree of neurological 
impairment due to a herniated disc should 
be characterized in terms of either mild, 
moderate, or severe.  The physician 
should report the number of 
incapacitating episodes and their 
duration in the past 12 months.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
All other neurological manifestations of 
the service-connected cervical disc 
disease, to include any effect upon 
peripheral nerves of the upper 
extremities should be recorded, to 
include recording the impact upon 
function and the degree of severity of 
such neurological impairment, if any.  
The conclusions of the examiner(s) should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

Concerning the psychiatric examination, 
following evaluation of the veteran, and 
a review of the record, the psychiatrist 
should render a diagnosis for any 
psychiatric disorder observed.  The 
examiner should indicate whether the 
psychiatric disorder, if any, is caused 
by the service-connected disabilities; 
or, if not caused by the service-
connected disabilities, is any 
psychiatric disorder aggravated by those 
disorders.  Reason and bases must be 
provided for the opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO's review should include 
consideration of both the old and new 
criteria for rating intervertebral disc 
syndrome, (Diagnostic Code 5293) prior to 
September 23, 2002, and during the period 
from September 23, 2002 to September 26, 
2003, as well as those recently-revised 
criteria for the evaluation of 
intervertebral disc syndrome and/or other 
disabilities of the spine which became 
effective September 26, 2003.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






